               Case 19-40041-KKS         Doc 61     Filed 07/11/19     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION


                                                     CASE NO.: 19-40041-KKS
 In re : MARY RAYSHELL HOLMES,                                 Chapter 13

       Debtor.

 _______________________________/

     ORDER SUSTAINING OBJECTION TO PROOF OF CLAIM #5 FILED BY U.S.
 BANK TRUST, N.A., AS TRUSTEE OF THE LODGE PROPERTIES III, LLC (Doc. 43)

       This cause came before the Court on Debtor’s Objection to Proof of Claim #5 Filed by U.S.

Bank Trust, N.A., as Trustee of the Lodge Properties III, LLC (Doc. 43), filed by negative notice.

No response having been filed, the Court considers this matter unopposed. It is

   ORDERED

   1. Debtor’s Objection to Proof of Claim #5 Filed by U.S. Bank Trust, N.A., as Trustee of the

       Lodge Properties III, LLC (Doc. 43) is SUSTAINED.

   2. U.S. Bank Trust, N.A., as Trustee of the Lodge Properties III, LLC shall hold a secured

       claim in the amount of $357,880.36.

   3. The amount necessary to clear the default from the date of filing the instant bankruptcy

       petition shall be $39,986.21.



DONE AND ORDERED on ________________
                     July 11, 2019

                                                             _____________________
                                                             KAREN K. SPECIE
                                                             U.S. Bankruptcy Judge

Attorney India Footman, Esq. is directed to serve a copy of this order on interested parties and
file a certificate of service within 3 business days of entry of the order.
             Case 19-40041-KKS   Doc 61   Filed 07/11/19   Page 2 of 2



Prepared by:
India Footman, Esq.
Attorney for Debtor
